Title: To George Washington from the Captains of the Second New Jersey Regiment, 20 December 1776
From: Captains of the Second New Jersey Regiment
To: Washington, George



May it Please your Excellency
December 20th 1776.

The Captains of the late Colo: Maxwells Regiment in Behalf of their men—have thought it necessary to lay before Your Excellency—The Charge brought against them of Cartouch Boxes, Cross Belts, Tomhawks, Haversacks, Priming Wires & Brushes, Canteens, Gunslings, Camp Kettles & Canada Caps—the men have been taught to belive that they would not have to Pay for those things enumerated—Genl Gates while at Ticonderoga gave them assurances that they would not—since which they think themselves exempted from the Payment, we hope your Excellency will Consider it. This Charge if Permited to stand will retard the present service, and Injure our Characters—Relying on the Justness of the Case & the Impartiality with which Justice is administered where you Precide, are in full assurances that our request will be Complyed with.
If the hardships these men have gone through would be any argument for the remiting these things mentioned, we would have no doubt of their being excluded, we will Freely submit it to your Excellency and General Gates. And are Your Excellencies most Obedient and Very hume Servts

Jos. Brarly Capt. in behalf of the whole

